Biggs, J.
This is an action by the city of St. Louis to recover the penalty for a violation of a city ordinance. Such an action is civil and not criminal. City of St. Louis v. Vert, 84 Mo. 204; Ex parte Hollwedell, 74 Mo. 395. There can be no question that the city of St. Louis is a political subdivision of the state. Riddle v. Brown, 37 Mo. App. 550; Freeman v. St. Louis Quarry Co., 30 Mo. App. 362. It follows that under the amendments to the constitution establishing and limiting the jurisdiction of this court, the jurisdiction of this appeal is lodged in the supreme court. The cause will be.transferred to that court for final determination.
All the judges concur.